Citation Nr: 0425663	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  94-48 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel
INTRODUCTION

The veteran had active military service from January 1955 to 
January 1957.

This matter originally came before the Board of Veterans' 
Appeals (Board) from a June 1994 rating decision of the 
Wichita, Kansas, Medical and Regional Office Center (RO) of 
the Department of Veterans Affairs (VA).  

The Board denied the veteran's appeal of multiple issues in a 
decision of November 1996, including the issue of whether 
there was new and material evidence to reopen a claim for 
service connection for an acquired psychiatric disorder.  In 
March 1997, the Board denied the veteran's motion for 
reconsideration of the November 1996 decision.  

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In February 1998, 
the veteran's attorney and the Secretary of Veterans Affairs 
(Secretary) filed a joint motion requesting that the court 
vacate and remand the portion of the Board's decision 
pertaining to whether new and material evidence had been 
presented to reopen a claim for service connection for an 
acquired psychiatric disorder.  In the joint motion, it was 
stated that a March 1994 opinion by a VA examiner "supports 
the veteran's contentions of service incurrence, and is thus 
corroborative rather than cumulative, and relevant and 
probative of the issue at hand."  Accordingly, a remand was 
requested to allow the Board to consider whether the opinion 
warranted reopening the claim.  The Court granted the joint 
motion for remand in an order issued in February 1998.  

The Board obtained an opinion from a VA psychiatrist in 
August 1998.  The veteran's attorney subsequently submitted a 
private psychological evaluation report dated in December 
1998.  In February 1999, the Board reopened the claim for 
service connection for an acquired psychiatric disorder, 
found it to be well-grounded, and remanded the case for 
additional development of evidence.  After the development 
was accomplished the case was returned to the Board for 
appellate review.  
In June 2000, the Board denied the veteran's claim for 
service connection for an acquired psychiatric disorder; and 
the veteran promptly appealed this decision to the Court.  In 
March 2001, the Secretary filed a motion requesting that the 
Court vacate the Board's June 2000 decision, and remand the 
case to the Board for consideration of the claim in 
accordance with the recently enacted Veterans Claims 
Assistance Act of 2000 (VCAA).  In March 2001, the veteran's 
attorney filed a motion for summary disposition and 
opposition to the Secretary's motion for remand under the 
VCAA.  

In an August 2001 Order, the Court declined to reverse the 
Board's June 2000 decision, noting that such remedy was 
appropriate only when there was no plausible basis for the 
Board's decision.  However, the record contained evidence 
both for and against the veteran's claim.  Consequently, 
there was no basis for a reversal.  As such, the Court 
vacated the Board's June 2000 decision, and remanded the case 
to the Board for readjudication.  The veteran was advised 
that he was free to submit additional evidence in support of 
his claim.  

In April, May and June 2002, the veteran's attorney filed 
motions for an extension of time to submit additional 
evidence.  The motions were granted each time.  In July 2002, 
the Board received the final pieces of the outstanding 
evidence, and the veteran's attorney expressly waived RO 
consideration of the additional evidence in accordance with 
38 C.F.R. § 20.1304.  

In an August 2002 decision, the Board again denied the claim 
for service connection for an acquired psychiatric disorder.  
The veteran promptly appealed this decision to the Court.  In 
July 2003, the veteran's attorney filed a brief requesting 
that the Board's August 2002 decision be vacated and the case 
returned to the Board for compliance with the notice 
provisions of the VCAA and for a new medical examination.  In 
a September 2003 brief, the Secretary asserted that a remand 
was only necessary to comply with the notice provisions of 
the VCAA.  A new medical examination was not necessary.  In a 
March 2004 Order, the Court vacated the Board's August 2002 
decision, and remanded the case to the Board for compliance 
with the notice provisions of the VCAA.  The Court declined 
to order that a new medical examination be provided.  

The veteran was advised in a June 2004 letter that he was 
free to submit additional evidence in support of his claim.  
In July 2004, he responded that he did not have any 
additional evidence to submit.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) was 
signed into law in November 2000.  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the claimant is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  See 38 U.S.C.A. § 5103(a) and (b) (West 
2002).  

The Court has mandated that VA ensure strict compliance with 
the notice provisions of the VCAA.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  In the present case, the Court has ordered that 
the veteran be appropriately informed of the notice 
provisions of the VCAA in accordance with Quartuccio and 
Charles.  Therefore, a remand is required.  

Accordingly, this appeal is REMANDED to the RO for the 
following:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Charles v. 
Principi, 16 Vet. App. 370 (2002), as 
well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent.  
Specifically, the veteran should be 
informed of the evidence required to 
substantiate his claim for service 
connection for an acquired psychiatric 
disorder, and advised of the division of 
responsibilities between him and VA in 
obtaining evidence in support of the 
claim.  

2.  After the requested notification has 
been provided and the veteran has been 
afforded time to respond, the RO should 
readjudicate the claim for service 
connection for an acquired psychiatric 
disorder.  If the claim remains denied, 
the veteran and his attorney should be 
provided a supplemental statement of the 
case and allowed an appropriate period of 
time for a response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is again advised that he has 
the right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).   

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2003).  

